Citation Nr: 0125350	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date for an award of special 
monthly compensation based on loss of use of the left hand, 
prior to November 3, 1999.

2.  Entitlement to an increased rating for residuals of 
amputations of the thumb, index and middle fingers at the 
distal interphalangeal joints of the left hand, currently 
rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
special monthly compensation based on loss of use of the left 
hand.  The RO assigned November 3, 1999 as the effective date 
of the award of special monthly compensation.  The veteran 
disagreed with the effective date of the award.

The Board notes that the issue of entitlement to an increased 
rating for residuals of a gunshot wound of the left buttock 
and right thigh was addressed in a statement of the case 
dated in December 1997 and a supplemental statement of the 
case dated in May 1999.  Subsequently, a hearing officer, in 
November 1999, granted a 20 percent evaluation for residuals 
of a gunshot wound of the left buttock, effective April 1954.  
During a hearing at the RO in November 1999, the veteran 
withdrew his claim for an increased rating for the residuals 
of the gunshot wound of the right thigh.  (See November 2, 
1999 hearing transcript, (Tr.) at page (Pg.) 1.)  In 
addition, during the hearing the veteran's representative 
indicated that a 20 percent rating was appropriate for the 
gunshot wound of the left buttock.  (Tr. at Pg. 7.)  Since 
that evaluation was assigned by the RO in the November 1999 
rating action, the veteran's appeal has been satisfied.  In 
AB v Brown, 6 Vet. App. 35 (1993), the United States Court of 
Veterans Appeals for Veterans Claims (Court) held that, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specific disability rating for the service 
connected condition, the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  Accordingly, this decision is limited to the 
issue noted on the preceding page. 

During the November 1999 hearing the veteran also raised the 
issue of entitlement to service connection for osteoarthritis 
of the left hip.  Since this matter was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action.

The Board notes that by rating action dated in March 2000, 
the RO found that there was clear and unmistakable error in 
the July 1954 rating action, and that a 40 percent evaluation 
was retroactively assigned for the residuals of amputations 
of the thumb, index and middle fingers of the left hand, 
effective April 1954.  The veteran did not disagree with this 
rating decision.  In this regard, the Board notes that in a 
statement dated in August 2001, the veteran's representative 
simply reiterated the veteran's earlier contention with 
regard to clear and unmistakable error in the July 1954 
rating decision which was resolved in the March 2000 rating 
decision, as noted above.  

The issue of entitlement to an increased rating for 
amputations of the thumb, index and middle fingers of the 
left hand is the subject of a Remand following the Order 
section of this decision.


FINDINGS OF FACT

1.  The veteran filed a claim for special monthly 
compensation based on loss of use of the left hand on 
November 3, 1999.

2.  In a rating decision dated in October 2000, the RO 
granted special monthly compensation based on loss of use of 
the left hand, effective November 3, 1999.


CONCLUSION OF LAW

The criteria for an effective date for an award of special 
monthly compensation based on loss of use of the left hand 
prior to November 3, 1999 have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400(o) (2) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional medical records that could be 
obtained, or that there is other evidence that would be 
pertinent to his claim.  

The record discloses that the March 2001 statement of the 
case provided the veteran with the applicable criteria for an 
earlier effective date.  The notification letter was sent to 
the veteran's latest address of record, and a correspondence 
copy was mailed to the veteran's accredited representative, 
The American Legion.  These notifications were not returned 
by the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

In a written statement dated November 2, 1999, the veteran's 
representative argued that there was CUE in the July 1954 
rating decision, since a 50 percent evaluation should have 
been assigned for the disability of the veteran's left hand.  

In a statement dated in May 2000, a private physician noted 
that the veteran had a disability of the left hand.  It was 
reported that examination had revealed traumatic distal 
interphalangeal amputation of the left thumb, index and 
middle fingers.  The pertinent diagnosis was partial left 
thumb amputation.  The examiner stated that the veteran had 
permanent disability and was unable to work.  

The veteran submitted a claim for special monthly 
compensation based on loss of use of the left hand in June 
2000.

The veteran was afforded an examination by the Department of 
Veterans Affairs (VA) in August 2000.  Following the 
examination, the diagnosis was status post amputation of the 
left thumb, index and middle fingers, and decreased range of 
motion of the fourth and fifth digits.  

Analysis 

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a suitable 
prosthetic appliance.  38 C.F.R. § 4.71a, note (f) (2001).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2001).

As noted above, the veteran's representative, by letter dated 
November 2, 1999, asserted that there was CUE in the July 
1954 rating decision.  He alleged that a 50 percent 
evaluation should have been assigned.  While he did not 
specifically raise the issue of entitlement to special 
monthly compensation based on loss of use of the left hand, 
the letter may be construed as a claim for an increased 
rating.  The Board points out that a specific claim for 
special monthly compensation based on loss of use of the left 
hand was received in June 2000.  The award of special monthly 
compensation was based on the findings of the May 2000 
private medical report, and reported findings on VA 
examination conducted in August 2000.  In the absence of a 
claim for special monthly compensation prior to November 3, 
1999, or clinical demonstration of entitlement within one 
year prior to receipt of a claim for such benefit, there is 
no basis for an award of such benefits prior to that date.  


ORDER

An effective date prior to November 3, 1999 for an award of 
special monthly compensation based on loss of use of the left 
hand is denied.



REMAND


By a rating decision in October 2000, the RO confirmed and 
continued a 40 percent rating for amputations of the left 
thumb, index and middle fingers.  Notice of disagreement with 
the denial of an increased rating for the left hand 
disability was received in November 2000.  Thereafter, a 
rating decision in February 2001 increased the rating to 60 
percent from November 3, 1999.  However, a statement of the 
case has not been issued with regard to the increased rating 
claim.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following 
action:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an increased rating for amputations of 
the left thumb, index and middle finger 
distal interphalangeal joints.  All 
appropriate appellate procedures should 
then be followed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

